Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DECARREAU et al. (U.S. Pub No. 2018/0019911 A1) in view of JANG et al. (U.S. Pub No. 2015/0131596 A1) in further view of Samsung Discussion on PHR triggering due to SCell activation August 2014


1. DECARREAU a method comprising: receiving, by a wireless device, a configuration of a physical uplink control channel (PUCCH) group comprising:
a first secondary cell with a secondary PUCCH; and a second secondary cell [abstract, A communication is executed between a user equipment and a communication network based on carrier aggregation using a first group of at least two PUCCH groups, the first group including a primary serving cell that carries a first PUCCH, and first serving cells which use the first PUCCH, and a second group of the at least two PUCCH groups, the second group including a secondary serving cell that carries a second PUCCH, and second serving cells which use the second PUCCH];
 	DECARREAU fail to show receiving, in a first subframe, a command indicating deactivation of the first secondary cell; and stopping, in response to the deactivation of the first PUCCH secondary cell, 
 	In an analogous art Jaing show receiving, in a first subframe, a command indicating deactivation of the first PUCCH secondary cell and stopping, in response to the deactivation of the first PUCCH secondary cell transmission for the second secondary cell in a second subframe [claim 6, the UE comprising: a transceiver for transmitting and receiving signals with a base station; and a controller configured to receive control information including a deactivation command of the at least one secondary cell in a first sub-frame from a base station, to perform a first operation corresponding to the deactivation command of the at least one secondary cell in a second sub-frame]

 	DECARREAU and Jang fail to show transmission of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe.
 	In an analogous art Samsung show transmission of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe [36.213 section 4.3}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Jang, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


2. DECARREAU, Jang, and Samsung defines the method of claim 1, DECARREAU and Samsung fail to show wherein the receiving comprises receiving configurations of PUCCH groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH; and a secondary PUCCH group [DECARREAU, par 0055, a first group of the at least two PUCCH groups, the first group comprising a first cell of the number of serving cells, which is a primary serving cell, that carries a first PUCCH, and first serving cells of the number of serving cells, which use the first PUCCH, and a second group of the at least two PUCCH groups]
 	

3.  DECARREAU, Jang, and Samsung demonstrate the method of claim 2, DECARREAU and Jang fail to show further comprising stopping a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show further comprising stopping a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe[36.213 section 4.3}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU,  Lee and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.

4.    DECARREAU, Jang, and Samsung convey the method of claim 2, DECARREAU and Jang fail to show further comprising stopping a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
36.213 section 4.3}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Jang, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.

5.  DECARREAU, Jang, and Samsung display the method of claim 1, DECARREAU and Jang fail to show further comprising stopping a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous Samsung show further comprising stopping a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe[36.261 section 5.13, 36.213 section 4.3}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Jang, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.

6.   DECARREAU, Jang, and Samsung create the method of claim 1, DECARREAU and Jang fail to show further comprising stopping a deactivation timer associated with 
 	In an analogous Samsung show further comprising stopping a deactivation timer associated with the second  secondary cell on or before the second subframe that is eight subframes after the first subframe [36.261 section 5.13, 36.213 section 4.3, issue 1 P9 2}
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Jang, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


7. DECARREAU, Jang, and Samsung creates the method of claim 1, DECARREAU and Samsung fail to show wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter 
 	In an analogous art Jang show wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter [Jang par 0036, Exemplary embodiments of the present invention propose UE procedure in receipt of SCell activation/deactivation command from the eNB. The UE starts some operations after a predetermined time elapses from the receipt of an activation command, ends some operations before a predetermined time from the receipt of a deactivation command, and ends some other operations after a predetermined time elapses from the receipt of the deactivation command. The time point for executing or ending a certain operation may differ from the time point for executing or ending another operation, because the activation and deactivation delay increases when the time points are determined in order of start or end processing delay of the operations]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Samsung, and Jang because this would provide a method for activating and deactivating SCell in a mobile communication system that is capable of initiating some operations with delay in activation of a SCell, terminating some operations in advance in deactivation of the SCell, and terminating some operations at a predetermined time

8. DECARREAU, Samsung, and Jang disclose the method of claim 1, DECARREAU and Samsung fail to show wherein the command comprises a media access control (MAC) command comprising a bitmap.
 	In an analogous art Earnshaw show wherein the command comprises a media access control (MAC) command comprising a bitmap [par 0031,0062, the eNB 403 sends the UE 401 a secondary carrier control message (hereinafter, Activation/Deactivation MAC Control Element (CE) is used interchangeably with secondary carrier control message) including information on the SCell cells to be activated/deactivated among the configured SCells in N.sup.th subframe in step 405. The Activation/Deactivation MAC CE is a MAC CE fixed in size of 8 bits and includes seven C fields and one R field. R field denotes a reserved field].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Samsung, and Jang because this 


9.  DECARREAU, Lee and Samsung defines the method of claim 1, DECARREAU and Samsung fail to show wherein the command further indicates a deactivation of the secondary cell 
 	In an analogous art Jang show wherein the command further indicates a deactivation of the secondary cell [Jang, par 0011, The method comprises configuring a control message including an activation/deactivation Control Element (CE), the activation/deactivation CE corresponding to activation/deactivation of at least one secondary carrier, transmitting to the UE the secondary carrier control message in a first subframe, receiving, when the activation/deactivation CE indicates activation of the at least one secondary carrier, a Channel State Information (CSI) report on the at least one carrier in a second subframe, and receiving, when the activation/deactivation CE indicates deactivation of the at least one secondary carrier]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Samsung, and Jang because this would provide a method for activating and deactivating SCell in a mobile communication system that is capable of initiating some operations with delay in activation of a SCell, 


10. DECARREAU, Jang, and Samsung reveal the method of claim 1, DECARREAU and Samsung fail to show further comprising stopping uplink transmission on the secondary cell before stopping uplink transmission on the PUCCH secondary cell
 	In an analogous art Jang show further comprising stopping uplink transmission on the secondary cell before stopping uplink transmission on the PUCCH secondary cell [par 0051, These operations include stopping a reporting of CSI. Since this operation is associated with the interaction between the UE and eNB, the UE should stop the operations at a predetermined time point to avoid performance degradation of the eNB caused by not stopping the corresponding operations. For example, if the eNB is not aware that the UE has stopped reporting channel state information, the eNB may fail scheduling due to the misjudgment on the UE's channel state].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Samsung, and Jang because this would provide a method for activating and deactivating SCell in a mobile communication system that is capable of initiating some operations with delay in activation of a SCell, terminating some operations in advance in deactivation of the SCell, and terminating some operations at a predetermined time


abstract, A communication is executed between a user equipment and a communication network based on carrier aggregation using a first group of at least two PUCCH groups, the first group including a primary serving cell that carries a first PUCCH, and first serving cells which use the first PUCCH, and a second group of the at least two PUCCH groups, the second group including a secondary serving cell that carries a second PUCCH, and second serving cells which use the second PUCCH];
 	DECARREAU fail to show receiving, in a first subframe, a command indicating deactivation of the first PUCCH secondary cell and a secondary cell, stopping uplink transmission via the second PUCCH secondary cell on and not before a second subframe
 	In an analogous art Lee show receiving, in a first subframe, a command indicating deactivation of the first PUCCH secondary cell and a secondary cell, stopping uplink transmission via the second PUCCH secondary cell on and not before a second subframe[claim 6, the UE comprising: a transceiver for transmitting and receiving signals with a base station; and a controller configured to receive control information including a deactivation command of the at least one secondary cell in a first sub-frame from a base station, to perform a first operation corresponding to the deactivation command of the at least one secondary cell in a second sub-frame]
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU and Jang because this would 
 	DECARREAU and Jang, a second subframe that is eight subframes after the first subframe; and stopping uplink transmission via the secondary cell before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show not before, a second subframe that is eight subframes after the first subframe; and stopping uplink transmission via the secondary cell before the second subframe that is eight subframes after the first subframe [36.261 section 5.13, 36.213 section 4.3].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Jang, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


12. DECARREAU, Jang, and Samsung disclose the method of claim 11, DECARREAU and Samsung fail to show wherein the receiving comprises receiving configurations of PUCCH groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH; and a secondary PUCCH group[DECARREAU, par 0055, a first group of the at least two PUCCH groups, the first group comprising a first cell of the number of serving cells, which is a primary serving cell, that carries a first PUCCH, and first serving cells of the number of serving cells, which use the first PUCCH, and a second group of the at least two PUCCH groups]


13.  DECARREAU, Jang, and Samsung provide the method of claim 12, DECARREAU and Jang fail to show further comprising stopping a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show further comprising stopping a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe[36.213 section 4.3}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU,  Jang, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


14. DECARREAU,  Jang, and Samsung provides the method of claim 12, DECARREAU and Lee fail to show further comprising stopping a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
36.213 section 4.3}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Jang, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


15.  DECARREAU,  Jang, and Samsung defines the method of claim 11, DECARREAU and Lee fail to show further comprising stopping a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe.
 	In an analogous art Samsung show further comprising stopping a monitoring of a downlink control channel of the second secondary cell on or before the second subframe that is eight subframes after the first subframe {36.261 section 5.13, 36.213 section 4.3}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Jang, and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


 	In an analogous art Samsung show further comprising stopping a deactivation timer associated with the second secondary cell on or before the second subframe that is eight subframes after the first subframe [36.261 section 5.13, 36.213 section 4.3, issue 1 P9 2}
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Jang,  and Samsung because it means that the operations to be applied upon SCell activation could be applied at different point of time SCell by SCell.


17. DECARREAU, Jang, and Samsung illustrate the method of claim 11, DECARREAU and Samsung fail to show wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter.
 	In an analogous art Jang show wherein the configuration comprises dedicated parameters comprising a deactivation timer parameter [Jang par 0036, Exemplary embodiments of the present invention propose UE procedure in receipt of SCell activation/deactivation command from the eNB. The UE starts some operations after a predetermined time elapses from the receipt of an activation command, ends some operations before a predetermined time from the receipt of a deactivation command, and ends some other operations after a predetermined time elapses from the receipt of the deactivation command. The time point for executing or ending a certain operation may differ from the time point for executing or ending another operation, because the activation and deactivation delay increases when the time points are determined in order of start or end processing delay of the operations]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Samsung, and Jang because this would provide a method for activating and deactivating SCell in a mobile communication system that is capable of initiating some operations with delay in activation of a SCell, terminating some operations in advance in deactivation of the SCell, and terminating some operations at a predetermined time

Claim 18, Claim 18 is claim to a method to carry out the method of claim 8. Therefore claim 18 is rejected under the same rationale set forth in claim 8.

19. DECARREAU, Samsung, and Jang disclose the method of claim 11, DECARREAU and Samsung fail to show further comprising stopping uplink transmission on the second secondary cell before stopping uplink transmission on the PUCCH secondary cell.
 	In an analogous art Lee show further comprising stopping uplink transmission on the second secondary cell before stopping uplink transmission on the PUCCH secondary cell [par 0051, These operations include stopping a reporting of CSI. Since this operation is associated with the interaction between the UE and eNB, the UE 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of DECARREAU, Samsung, and Jang because this would provide a method for activating and deactivating SCell in a mobile communication system that is capable of initiating some operations with delay in activation of a SCell, terminating some operations in advance in deactivation of the SCell, and terminating some operations at a predetermined time


20. DECARREAU, Samsung, and Jang create the method of claim 11, DECARREAU and Samsung fail to show wherein a deactivation timer of the first PUCCH secondary cell is disabled.
 	In an analogous art Jang show wherein a deactivation timer of the first PUCCH secondary cell is disabled[par 0070, the present invention, when the Activation/Deactivation MAC CE for activation is received, the control message processor 707 notifies the SCell activation/deactivation processor 711 of the receipt of MAC CE such that the SCell activation/deactivation processor 711 determines the first time point and, when the first time point arrives, notifies the controller 709 and the control message processor 707 of the operations to be executed at the first time point]




Response to Arguments

First, as Applicant explained in reference to FIG. 10 above, the PUCCH group, as recited in claim 1, refers to a secondary PUCCH group comprising multiple secondary cells. This PUCCH group does not include a PCell.

The applicant argument is moot in view of newly rejected claim.


Second, Applicant did not argue “stopping transmission of CSI information for the secondary cell is a deactivation for a PUCCH secondary cell.” Instead, Applicant explained that the references do not disclose or suggest the previously presented claim 1 reciting in response to the deactivation of the PUCCH secondary cell 
The Lee, Samsung, and Earnshaw references fail to disclose or suggest “stopping, in response to the deactivation of the first secondary cell, transmission of channel state information for the second secondary cell in a second subframe that is eight subframes after the first subframe, wherein the stopping does not occur before the second subframe,” as recited in amended claim 1.
In contrast, the above feature in independent claim 1 recites stopping transmission of channel state information for the second secondary cell being in response to the deactivation of the first secondary cell (with a secondary PUCCH). Nowhere do the cited portions of Lee teach or suggest any relation between the deactivation of a first SCell (with the secondary PUCCH) and stopping the transmission of another, different SCell.

The applicant argument is moot in view of newly rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468